                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

ERIC THORNTON,

               Petitioner,

                                                           Civil Action 2:17-cv-702
v.                                                         Judge George C. Smith
                                                           Magistrate Judge Michael R. Merz

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

               Respondent.

                                     OPINION AND ORDER

       On June 5, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the Petition for a writ of habeas corpus be dismissed. (ECF No. 11.) The

Magistrate Judge concluded that although Petitioner was entitled to equitable tolling of the

statute of limitations for his otherwise untimely petition, he was not entitled to relief because his

claims were either procedurally barred or non-cognizable. (Id.). On June 19, 2019, Respondent

objected only to the Magistrate Judge’s timeliness determination. (ECF No. 12.)

       Because the Magistrate Judge recommended that the Petition be dismissed on the merits,

the Court need not resolve Respondent’s objections on the equitable tolling issue.

       On June 26, 2019, Petitioner sought and received an extension of time until July 26,

2019, to object to the R&R. Although the parties were advised of the right to file objections to

the R&R, and of the consequences of failing to do so, Petitioner has filed no objections.

Therefore, the R&R (ECF No. 12) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.
       Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing Section 2254

Cases in the United States District Courts, the Court must determine whether to issue a certificate

of appealability. Because Petitioner has waived the right to file an appeal by failing to file

objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of appealability.

The Court further concludes that any appeal would be objectively frivolous.

        IT IS SO ORDERED.


                                                      s/ George C. Smith _______________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
